                                                                               PITED
                                                                            lIHEy   ,r_E, ltac


                IN THE TINITED STATES DISTRICT COURT     ocl 3 0 20t9
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA.. - .
                              ASHEVrLLEDrvrsroN "&i.1Y##ts!'*
                           DOCKET NO. l:19-CR-00050

TINITED STATES OF AMERICA                  )
                                           )     CONSENT ORDERAND
                                           )   JUDGMENT OF FORFEITURE
                                           )
JAMES ANTHONY BROOKS, JR.                  )


      WHEREAS, the defendant, JAMES ANTHONY BROOKS, JR., has
voluntarily pleaded guilty pursuant to Fed. R. Crim. P. I 1 to one or more criminal
offenses under which forfeiture may be ordered;

       WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such property; and/or property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 21 U.S.C. $
853(p) and Fed. R. Crim. P. 32.2(e); and is therefore subject to forfeiture pursuant
to 18 U.S.C. $ 924(d) and 28 U.S.C. $ 2a6l(c), provided, however, that such
forfeiture is subject to any and all third party claims and interests, pending final
adjudication herein; the defendant waives his interest, if any, in the property and
agrees to the forfeiture of such interest;

      WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P.32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuant to Fed. R. Crim. P. 32.2(bX1) & (cX2), the Court finds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty;
       WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding concerning any
of the property described below. If the defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding conceming any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

       WHEREAS, the undersigned United States Magistrate Judge is authorized to
enter this Order by the previous Order of this Court No. 3:05MC302-C (September
8, 2005);

     NOW, THEREFORE, IT IS HEREBY ORDERED THAT the following
property is forfeited to the United States:

           .   Approximately eighteen (18) rounds of .40 caliber ammunitionl
           .   Approximately fifty (50) rounds of CCI .22 caliber ammunition'
           o   Mixed bag of assorted .380 and .40 caliber ammunition.

      The United States Marshal and,/or other property custodian for          the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible property.

      If and to the extent required by Fed. R. Crim. P.32.2(b)(6),21 U.S.C. g
853(n), andior other applicable law, the United States shall publish notice and
provide direct written notice of this forfeiture.

      As to any firearms and./or ammunition listed above and/or in the charging
instrument, defendant consents to disposal by federal, state, or local law enforcement
authorities upon such legal process as they, in their sole discretion, deem to be
legally sufficient, and waives any and all right to further notice of such process or
such destruction.

      Any person, other than the defendant, asserting any legal interest in the
property may, within thirty days of the publication of notice or the receipt of notice,
whichever is earlier, petition the court for a hearing to adjudicate the validity of the
alleged interest.
         Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this Order of Forfeiture,
  the United States Attomey's Office is authorized to conduct any discovery needed
  to identify, locate or dispose of the property, including depositions, interrogatories,
  requests for production of documents and to issue subpoenas, pursuant to Fed. R.
  Civ. P.45.

          Following the Court's disposition of all timely petitions filed, a final order of
  forfeiture shall be entered, as provided by Fed. R. Crim. P.32.2(c)(2).If no third
  party files a timely petition, this order shall become the final order and judgment of
  forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United States shall
  have clear title to the property and shall dispose of the property according to law.
  Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A), the defendant consents that this order
  shall be final as to defendant upon filing.




 %SOAGREED:



AJONATHAN D. LETZRING
  Assistant United States Attomey


  ka*r.<       ['t--oou.<
  JAMES ANTHONY BROOKS, JR.
  Defendant


              <-t-Vh-
 MARY        LEN COLEMAN
           for Defendant                                       '9
                                              Signed: Oc/obz     r   SD,zots


                                                                       ALF
                                             United States              Judge
